DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-x are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (EP 1,970,330) (See NPL for English Translation).
In respect to claim 1, Mueller discloses a book block feed device to feed to a bookbinding machine comprising: an alignment unit 3 and a press unit 34 that are adjacently arranged in order along a conveying path F of the book block from an inlet to an outlet; the alignment unit comprises rollers 17-22 and drive belts 16-17, connected to driving motors; absent further structure, this unit is intrinsically providing vibration to the book block; and a press unit 34, which forms a part of the conveying surface 38 of the conveying path, and a press plate 39 which presses the book block between the press plate and the press surface (0017; Fig. 2).
In respect to claim 2, Mueller discloses a frame, intrinsically, in which the alignment unit and press unit are provided (although not shown in the Drawings, the components must be supported and connected together via a “frame”); the conveying path including a first conveying surface 6 (Fig. 1) and a second conveying surface (conveyer 9) extending from a lower edge of the first conveying surface to support the book block; the alignment unit 3 and press unit 34 are independent one another (Fig. 1).  As noted above, the side conveyor belts/rollers/motor 23 are considered to impart vibration, and these are coupled to the first conveying surface 6 (Fig. 1); Mueller further discloses that the press surface 38 forms a part of the conveying surface, the press plate 39 disposed to face the press surface and moveable to and away therefrom, between a standby position and a pressing position (0017; Fig. 2); Mueller further discloses a conveying mechanism that feeds the book block along the conveying path (Fig. 1), and a paper feed unit 4 disposed in the inlet and to send the book to the alignment unit 9 (Fig. 1)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) in view of Tas et al. (US 8,915,349).
In respect to claim 2, Mueller discloses a frame, intrinsically, in which the alignment unit and press unit are provided (although not shown in the Drawings, the components must be supported and connected together via a “frame”); the conveying path including a first conveying surface 6 (Fig. 1) and a second conveying surface (conveyer 9) extending from a lower edge of the first conveying surface to support the book block; the alignment unit 3 and press unit 34 are independent one another (Fig. 1).  As noted above, the side conveyor belts/rollers/motor 23 are considered to impart vibration, and these are coupled to the first conveying surface 6 (Fig. 1); Mueller further discloses that the press surface 38 forms a part of the conveying surface, the press plate 39 disposed to face the press surface and moveable to and away therefrom, between a standby position and a pressing position (0017; Fig. 2); Mueller further discloses a conveying mechanism that feeds the book block along the conveying path (Fig. 1), and a paper feed unit 4 disposed in the inlet and to send the book to the alignment unit 9 (Fig. 1)
Mueller does not disclose a transfer mechanism provided in the frame at the outlet to feed the book blocks to a bookbinding machine, however Tas et al. teach similar feed book blocks 2 which are provided with a transfer mechanism 30 at an outlet (Fig. 1).  It would have been obvious to provide the book block feed device taught in Mueller with a transfer mechanism in view of Tas et al. to provide the books after processing along the feed direciton to a bookbinding mechanism (Abstract).

Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) and in view of Marsh (US 2002/0061238).
Mueller discloses the claimed subject matter for the reasons stated above, including components which intrinsically induce vibration, but do not explicitly recite a “vibrator”, however Marsh teaches a similar book block feed device and further a jogging mechanism “vibrator” attached to a surface contacting the book blocks (carriage) (0023).  It would have been obvious to provide the book block feed device with a vibrator e.g. on the intake or at the “alignment unit” to move the pages to ensure they are substantially aligned (0023).

Claim 2 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP 1,970,330) (See NPL for English Translation) and in view of Tas et al. (US 8,915,349) and Marsh (US 2002/0061238).
Marsh does not explicitly teach where the vibrator would be placed in Mueller, however, it would have been obvious to provide the vibrator on any surface that contacts the book block, and thus either the first conveying surface or second conveying surface.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a vibrator intended to align the pages in contact with the book block, in order to fulfill its purpose.  


Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In respect to claim 3, none of the cited prior art anticipates or renders obvious all of the subject matter of claims 1-3.  Specifically, Mueller discloses solid conveyors (second conveying surfaces) which would not be able to implement air outlets and blowers with sufficient motivation, as there is no room for air flow.   Blowers are known on striped conveyors (e.g. Moesli et al. US 2014/0360839), however it is unclear the motivation to combine such technology with Mueller.  Claims 4 and 5 depend from claim 3.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moesli et al. (US 2014/0360839), Matalevich et al. (US 2006/0076725), Rathert (US 6,966,553), Soderberg (US 4,227,275), Garlichs (DE 3,840,816), and Mowles (GB 2,249,524), discloses similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637